 



Exhibit 10.55
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement, dated as of
                                        , 2007 (this “Agreement”), is made by
and between Sprint Nextel Corporation, a Kansas corporation (the “Company”), and
                                         (“Indemnitee”).
RECITALS:
     A. Section 17-6301(a) of the Kansas General Corporation Code (the “KGCC”)
provides that the business and affairs of a corporation shall be managed by or
under the direction of its board of directors.
     B. Significant authority with respect to the management of the Company has
been delegated to the officers of the Company in accordance with Section 17-6301
and Section 17-6302 of the KGCC.
     C. By virtue of the managerial prerogatives vested in the directors and
officers of a Kansas corporation, directors and officers act as fiduciaries of
the corporation and its stockholders.
     D. Thus, it is critically important to the Company and its stockholders
that the Company be able to attract and retain the most capable individuals
reasonably available to serve as directors and officers of the Company.
     E. In recognition of the need for corporations to be able to induce capable
and responsible individuals to accept positions in corporate management, Kansas
law authorizes (and in some instances requires) a corporation to indemnify its
directors and officers in certain circumstances, and further authorizes a
corporation to purchase and maintain insurance for the benefit of its directors
and officers.
     F. Under Kansas law, (i) expenses incurred by a director or officer in
defending a criminal action (whether such claims are asserted under state or
federal law) may be paid by a corporation in advance of the final disposition of
such action upon receipt of the undertaking contemplated by Section 6305(e) of
the KGCC, (ii) such advancement does not depend upon the merits of the claims
asserted against the director or officer and is separate and distinct from any
right to indemnification the director or officer may be able to establish, and
(iii) indemnification of the director or officer against criminal fines and
other costs is permitted if the director or officer satisfies the applicable
standard of conduct.
     G. The Company’s Amended and Restated Bylaws (the “Bylaws”) require the
Company to indemnify its directors and officers in certain circumstances.
     H. Indemnification by a corporation serves the dual policies of
(1) allowing corporate officials to resist unjustified lawsuits, secure in the
knowledge that, if vindicated, the corporation will bear the expense of
litigation, and (2) encouraging capable individuals to serve as corporate
directors and officers, secure in the knowledge that the corporation will absorb
the costs of defending their honesty and integrity.

 



--------------------------------------------------------------------------------



 



     I. The number of lawsuits challenging the judgment and actions of directors
and officers of public companies, the costs of defending those lawsuits, and the
threat to directors’ and officers’ personal assets have all materially increased
over the past several years, chilling the willingness of capable individuals to
undertake the responsibilities imposed on corporate directors and officers.
     J. Federal legislation and rules adopted by the Securities and Exchange
Commission and the national securities exchanges have imposed additional
disclosure and corporate governance obligations on directors and officers of
public companies and have exposed them to new and substantially broadened civil
liabilities and to a significantly greater risk of criminal proceedings, with
attendant defense costs and potential criminal fines and penalties.
     K. Indemnitee is a director and/or officer of the Company and Indemnitee’s
willingness to serve in such capacity is predicated, in substantial part, upon
the Company’s willingness to indemnify Indemnitee in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
State of Kansas, and upon the other undertakings set forth in this Agreement.
     L. Therefore, in recognition of the need to provide Indemnitee with
substantial protection against personal liability, in order to procure
Indemnitee’s continued service as a director and/or officer of the Company and
to enhance Indemnitee’s ability to serve the Company in an effective manner, and
in order to provide such protection pursuant to express contract rights (which
are intended to be in addition to any similar rights provided under the
Company’s Amended and Restated Articles of Incorporation or Bylaws
(collectively, the “Constituent Documents”) and enforceable irrespective of,
among other things, any amendment to the Constituent Documents, any change in
the composition of the Company’s Board of Directors (the “Board”) or any
change-in-control or other business combination transaction relating to the
Company), the Company wishes to provide in this Agreement for the
indemnification of and the advancement of Expenses (as defined in Section 1(e))
to Indemnitee as set forth in this Agreement and for the continued coverage of
Indemnitee under the Company’s directors’ and officers’ liability insurance
policies.
     M. In light of the considerations referred to in the preceding recitals, it
is the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.
AGREEMENT:
     NOW, THEREFORE, the parties hereby agree as follows:
     1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
          (a) “Change in Control” means any of the following events that occur
after the date of this Agreement:
               (i) any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) becomes the
beneficial owner

2



--------------------------------------------------------------------------------



 



(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of the combined voting power of the then-outstanding Voting Stock of the
Company; except, that:
               (A) for purposes of this Agreement, the following acquisitions
are not a Change in Control: (1) any acquisition of Voting Stock of the Company
directly from the Company that is approved by a majority of the Continuing
Directors, (2) any acquisition of Voting Stock of the Company by the Company or
any Subsidiary, (3) any acquisition of Voting Stock of the Company by the
trustee or other fiduciary holding securities under any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Subsidiary, and
(4) any acquisition of Voting Stock of the Company by any Person pursuant to a
Business Combination that complies with clauses (A), (B) and (C) of
Section 1(a)(ii);
               (B) if any Person becomes the beneficial owner of 30% or more of
combined voting power of the then-outstanding Voting Stock of the Company as a
result of a transaction or series of transactions described in clause (A)(1) of
Section 1(a)(i) above and such Person subsequently becomes the beneficial owner
of any additional shares of Voting Stock of the Company representing 1% or more
of the then-outstanding Voting Stock of the Company, other than as a result of
(x) a transaction described in clause (A)(1) of Section 1(a)(i) above, or (y) a
stock dividend, stock split or similar transaction effected by the Company in
which all holders of Voting Stock are treated equally then such subsequent
acquisition shall be a Change in Control;
               (C) a Change in Control will not have occurred if a Person
becomes the beneficial owner of 30% or more of the Voting Stock of the Company
as a result of a reduction in the number of shares of Voting Stock of the
Company outstanding pursuant to a transaction or series of transactions that is
approved by a majority of the Continuing Directors unless and until such Person
subsequently becomes the beneficial owner of additional shares of Voting Stock
of the Company representing 1% or more of the then-outstanding Voting Stock of
the Company, other than as a result of a subsequent stock dividend, stock split
or similar transaction effected by the Company in which all holders of Voting
Stock are treated equally; and
               (D) if at least a majority of the Continuing Directors determine
in good faith that a Person has acquired beneficial ownership of 30% or more of
the Voting Stock of the Company inadvertently, and such Person divests as
promptly as practicable, but no later than the date, if any, set by the
Continuing Directors a sufficient number of shares so that such Person
beneficially owns less than 30% of the Voting Stock of the Company, then no
Change in Control shall have occurred as a result of such Person’s acquisition;
or
          (ii) the consummation of a reorganization, merger or consolidation of
the Company with, or the acquisition of the stock or assets of the Company, by
another Person, or similar transaction (each, a “Business Combination”), unless,
in each case, immediately following such Business Combination
               (A) the Voting Stock of the Company outstanding immediately prior
to such Business Combination continues to represent (either by remaining
outstanding or by being converted into Voting Stock of the surviving entity or
any parent thereof), more than 50% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including, without limitation, an entity which as a

3



--------------------------------------------------------------------------------



 



result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries),
               (B) no Person (other than the Company, such entity resulting from
such Business Combination, or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Combination,
and
               (C) at least a majority of the members of the board of directors
of the entity resulting from such Business Combination were Continuing Directors
at the time of the execution of the initial agreement or of the action of the
Board providing for such Business Combination; or
          (iii) during any consecutive 18-month period, more than 30% of the
Board ceases to be comprised of Continuing Directors; or
          (iv) approval by the stockholders of the Company of a sale of all or
substantially all of Company’s assets or a complete liquidation or dissolution
of the Company, except pursuant to a Business Combination that complies with
clauses (A), (B) and (C) of Section 1(a)(ii).
          (v) For purposes of this Section 1(a) and as used elsewhere in this
Agreement, the following terms shall have the following meanings:
               (A) “Continuing Directors” means the individuals who, as of the
date hereof, are directors of the Company and any individual becoming a director
subsequent to the date hereof whose election, nomination for election by the
Company’s stockholders, or appointment, was approved by a vote of at least
two-thirds of the then Continuing Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); except that an
individual shall not be a Continuing Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.
               (B) “Exchange Act” shall mean the Securities Exchange Act of
1934.
               (C) “Subsidiary” means an entity in which the Company directly or
indirectly beneficially owns 50% or more of the outstanding Voting Stock.
               (D) “Voting Stock” means securities entitled to vote generally in
the election of directors (or similar governing bodies).
     (b) “Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitral, investigative

4



--------------------------------------------------------------------------------



 



or other, and whether made pursuant to federal, state or other law; and (ii) any
threatened, pending or completed inquiry or investigation by any federal, state
or other governmental entity, that Indemnitee determines might lead to the
institution of any such claim, demand, action, suit or proceeding.
          (c) “Controlled Affiliate” means any corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise,
whether or not for profit, that is directly or indirectly controlled by the
Company. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of an entity or enterprise, whether through the ownership
of voting securities, through other voting rights, by contract or otherwise.
          (d) “Disinterested Director” means a director of the Company who is
not and was not a party to the Claim in respect of which indemnification is
sought by Indemnitee.
          (e) “Expenses” means attorneys’ and experts’ fees and expenses and all
other costs and expenses paid or payable in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to investigate, defend, be a witness in or participate in (including
on appeal), any Claim.
          (f) “Indemnifiable Claim” means any Claim based upon, arising out of
or resulting from:
               (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee or agent of
the Company or as a director, officer, employee, member, manager, trustee or
agent of any other corporation, limited liability company, partnership, joint
venture, trust or other entity or enterprise, whether or not for profit, as to
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, member, manager, trustee or agent;
               (ii) any actual, alleged or suspected act or failure to act by
Indemnitee in any capacity identified in clause (f)(i) in respect of any
business, transaction, communication, filing, disclosure or other activity of
the Company or any other entity or enterprise referred to in clause (f)(i); or
               (iii) Indemnitee’s status as a current or former director,
officer, employee or agent of the Company or as a current or former director,
officer, employee, member, manager, trustee or agent of the Company or any other
entity or enterprise referred to in clause (f)(i) or any actual, alleged or
suspected act or failure to act by Indemnitee in connection with any obligation
or restriction imposed upon Indemnitee by reason of such status.
     In addition to any service at the actual request of the Company, for
purposes of this Agreement, Indemnitee shall be deemed to be serving or to have
served at the request of the Company as a director, officer, employee, member,
manager, trustee or agent of another entity or enterprise if Indemnitee is or
was serving as a director, officer, employee, member, manager, trustee or agent
of such entity or enterprise and (x) such entity or enterprise is or at the time
of such service was a Controlled Affiliate, (y) such entity or enterprise is or
at the time of such service was an employee benefit plan (or related trust)
sponsored or maintained by the Company or a Controlled Affiliate, or (z) the
Company or a Controlled Affiliate directly or indirectly

5



--------------------------------------------------------------------------------



 



caused or authorized Indemnitee to be nominated, elected, appointed, designated,
employed, engaged or selected to serve in such capacity.
          (g) “Indemnifiable Losses” means any and all Losses relating to,
arising out of or resulting from any Indemnifiable Claim.
          (h) “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent:
               (i) the Company (or any Subsidiary) or Indemnitee in any matter
material to either such party (other than with respect to matters concerning
Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements);
               (ii) any other named (or, as to a threatened matter, reasonably
likely to be named) party to the Indemnifiable Claim giving rise to a claim for
indemnification hereunder; or
               (iii) any holder of 5% or more of the then-outstanding shares of
the Voting Stock of the Company.
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.
          (i) “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other) and amounts paid
in settlement, including all interest, assessments and other charges paid or
payable in connection with or in respect of any of the foregoing.
     2. Indemnification Obligation. Subject to Section 7 and to the next
sentence, the Company shall indemnify, defend and hold harmless Indemnitee, to
the fullest extent permitted or required by the laws of the State of Kansas in
effect on the date hereof or as such laws may from time to time hereafter be
amended to increase the scope of such permitted indemnification, against any and
all Indemnifiable Claims and Indemnifiable Losses. Except as provided in
Section 4 and Section 20, Indemnitee shall not be entitled to indemnification
pursuant to this Agreement in connection with any Claim by Indemnitee against
the Company or against any director or officer of the Company unless the Company
has joined in or consented to the assertion of such Claim.
     3. Advancement of Expenses. Indemnitee shall have the right to advancement
by the Company prior to the final disposition of any Indemnifiable Claim of any
and all Expenses relating to, arising out of or resulting from any Indemnifiable
Claim paid or incurred by Indemnitee or which Indemnitee determines are
reasonably likely to be paid or incurred by Indemnitee. Except as provided in
Section 4 and Section 20, Indemnitee shall not be entitled to advancement of
Expenses in connection with any Claim by Indemnitee against the Company or
against any director or officer of the Company unless the Company has joined in
or consented to the assertion of such Claim. Indemnitee’s right to advancement
is not subject to the satisfaction of any standard of conduct. Without limiting
the generality or effect of the foregoing, within five

6



--------------------------------------------------------------------------------



 



business days after any request by Indemnitee, the Company shall, in accordance
with such request (but without duplication), (a) pay such Expenses on behalf of
Indemnitee, (b) advance to Indemnitee funds in an amount sufficient to pay such
Expenses, or (c) reimburse Indemnitee for such Expenses. Indemnitee shall repay,
without interest, any amounts actually advanced to Indemnitee that, at the final
disposition of the Indemnifiable Claim to which the advance related, were in
excess of amounts paid or payable by Indemnitee in respect of Expenses relating
to, arising out of or resulting from such Indemnifiable Claim. In connection
with any such payment, advancement or reimbursement, Indemnitee shall, at the
Company’s request, execute and deliver to the Company an undertaking, which need
not be secured and shall be accepted without reference to Indemnitee’s ability
to repay the Expenses, by or on behalf of Indemnitee, to repay any amounts paid,
advanced or reimbursed by the Company in respect of Expenses relating to,
arising out of or resulting from any Indemnifiable Claim in respect of which it
shall have been ultimately determined, following the final disposition of such
Indemnifiable Claim and in accordance with Section 7, that Indemnitee is not
entitled to indemnification hereunder.
     4. Indemnification for Additional Expenses. Without limiting the generality
or effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request, any
and all Expenses paid or incurred by Indemnitee or which Indemnitee determines
are reasonably likely to be paid or incurred by Indemnitee in connection with
any Claim made, instituted or conducted by Indemnitee for (a) indemnification or
reimbursement or advance payment of Expenses by the Company under any provision
of this Agreement, or under any other agreement or provision of the Constituent
Documents now or hereafter in effect relating to Indemnifiable Claims, and/or
(b) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless in each case of whether Indemnitee
ultimately is determined to be entitled to such indemnification, reimbursement,
advance or insurance recovery, as the case may be. Indemnitee shall return,
without interest, any such advance of Expenses (or portion thereof) which
remains unspent at the final disposition of the Claim to which the advance
related.
     5. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss, but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.
     6. Procedure for Notification. To obtain indemnification under this
Agreement in respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee
shall submit to the Company a written request therefor, including a brief
description (based upon information then available to Indemnitee) of such
Indemnifiable Claim or Indemnifiable Loss. If, at the time of the receipt of
such request, the Company has directors’ and officers’ liability insurance in
effect under which coverage for such Indemnifiable Claim or Indemnifiable Loss
is potentially available, the Company shall give prompt written notice of such
Indemnifiable Claim or Indemnifiable Loss to the applicable insurers in
accordance with the procedures set forth in the applicable policies. The Company
shall provide to Indemnitee a copy of such notice delivered to the applicable
insurers, and copies of all subsequent correspondence between the Company and
such insurers regarding the Indemnifiable Claim or Indemnifiable Loss, in each
case substantially concurrently with the delivery or receipt thereof by the
Company. The failure by Indemnitee to timely notify the Company of any
Indemnifiable Claim or Indemnifiable Loss

7



--------------------------------------------------------------------------------



 



shall not relieve the Company from any liability hereunder unless, and only to
the extent that, the Company did not otherwise learn of such Indemnifiable Claim
or Indemnifiable Loss and such failure results in forfeiture by the Company of
substantial defenses, rights or insurance coverage.
     7. Determination of Right to Indemnification.
          (a) If Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim, including dismissal without
prejudice (and with respect to any portion of any Indemnifiable Claim or in
defense of any issue or matter therein, to the extent of such success),
Indemnitee shall be indemnified against all Indemnifiable Losses relating to,
arising out of or resulting from such Indemnifiable Claim in accordance with
Section 2 and no Standard of Conduct Determination (as defined in Section 7(b))
shall be required.
          (b) To the extent that the provisions of Section 7(a) are inapplicable
to an Indemnifiable Claim that shall have been finally disposed of, any
determination of whether Indemnitee has satisfied any applicable standard of
conduct under Kansas law that is a legally required condition precedent to
indemnification of Indemnitee hereunder against Indemnifiable Losses relating
to, arising out of or resulting from such Indemnifiable Claim (a “Standard of
Conduct Determination”) shall be made as follows:
               (i) if a Change in Control shall not have occurred, or if a
Change in Control shall have occurred but Indemnitee shall have requested that
the Standard of Conduct Determination be made pursuant to this clause (i):
                    (A) by a majority vote or consent of the Disinterested
Directors, even if less than a quorum of the Board;
                    (B) if such Disinterested Directors so direct, by a majority
vote or consent of a committee of Disinterested Directors designated by a
majority vote of all Disinterested Directors, even if less than a quorum of the
Board; or
                    (C) if there are no such Disinterested Directors, by
Independent Counsel in a written opinion addressed to the Board (with a copy to
Indemnitee);
notwithstanding the provisions of Section 7(b)(i)(A) through (C), if Indemnitee
is no longer serving as a director or as an officer of the Company at the time
that the Indemnifiable Claim is initiated, then the Standard of Conduct
Determination shall be made by Independent Counsel in a written opinion to the
Board (with a copy to Indemnitee), unless Indemnitee shall have elected in
writing to have such determination made by a majority vote or consent of a
quorum of Disinterested Directors, in which case such determination shall be
made by such quorum of Disinterested Directors; and
               (ii) if a Change in Control shall have occurred and Indemnitee
shall not have requested that the Standard of Conduct Determination be made
pursuant to clause (i), by Independent Counsel in a written opinion addressed to
the Board (with a copy to Indemnitee).
          (c) Indemnitee will cooperate with the person or persons making any
Standard of Conduct Determination, including providing to such person or
persons, upon reasonable advance request, any documentation or information that
is not privileged or otherwise protected

8



--------------------------------------------------------------------------------



 



from disclosure and that is reasonably available to Indemnitee and reasonably
necessary to such determination. The Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request, any
and all costs and expenses (including attorneys’ and experts’ fees and expenses)
incurred by Indemnitee in cooperating with the person or persons making such
Standard of Conduct Determination.
          (d) The Company shall use its reasonable best efforts to cause any
Standard of Conduct Determination required under Section 7(b) to be made as
promptly as practicable. If (i) the person or persons empowered or selected
under Section 7 to make the Standard of Conduct Determination shall not have
made a determination within 30 days after the later of (A) receipt by the
Company of written notice from Indemnitee advising the Company of the final
disposition of the applicable Indemnifiable Claim (the date of such receipt
being the “Notification Date”) and (B) the selection of an Independent Counsel,
if such determination is to be made by Independent Counsel, that is permitted
under the provisions of Section 7(f) to make such determination and (ii)
Indemnitee shall have fulfilled his/her obligations set forth in Section 7(c),
then Indemnitee shall be deemed to have satisfied the applicable standard of
conduct. Such 30-day period may be extended for a reasonable time, not to exceed
an additional 30 days, if the person or persons making such determination in
good faith requires such additional time for the obtaining or evaluation or
documentation and/or information relating thereto and provide written notice of
such extension to Indemnitee prior to expiration of the original 30-day period.
          (e) If (i) Indemnitee shall be entitled to indemnification hereunder
against any Indemnifiable Losses pursuant to Section 7(a), (ii) no determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Kansas law is a legally required condition precedent to indemnification of
Indemnitee hereunder against any Indemnifiable Losses, or (iii) Indemnitee has
been determined or deemed pursuant to Section 7(b) or Section 7(d) to have
satisfied any applicable standard of conduct under Kansas law which is a legally
required condition precedent to indemnification of Indemnitee hereunder against
any Indemnifiable Losses, then the Company shall pay to Indemnitee, within five
business days after the later of (x) the Notification Date in respect of the
Indemnifiable Claim or portion thereof to which such Indemnifiable Losses are
related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above shall have been
satisfied, a cash amount equal to the amount of such Indemnifiable Losses.
          (f) If a Standard of Conduct Determination is to be made by
Independent Counsel pursuant to Section 7(b)(i) (other than pursuant to the
exception provided by the paragraph immediately following clause (C) of such
section), the Independent Counsel shall be selected by the Board, and the
Company shall give written notice to Indemnitee advising him or her of the
identity of the Independent Counsel so selected. If a Standard of Conduct
Determination is to be made by Independent Counsel pursuant to the exception
provided by the paragraph immediately following clause (C) of Section 7(b)(i) or
pursuant to Section 7(b)(ii), the Independent Counsel shall be selected by
Indemnitee, and Indemnitee shall give written notice to the Company advising it
of the identity of the Independent Counsel so selected. In either case,
Indemnitee or the Company, as applicable, may, within five business days after
receiving written notice of selection from the other, deliver to the other a
written objection to such selection. Any

9



--------------------------------------------------------------------------------



 



    objection may be asserted only on the ground that the Independent Counsel so
selected does not satisfy the criteria set forth in the definition of
“Independent Counsel” set forth in Section 1(h), and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person or firm so selected shall act as Independent
Counsel. If written objection is properly and timely made and substantiated,
(i) the Independent Counsel so selected may not serve as Independent Counsel
unless and until such objection is withdrawn or a court of competent
jurisdiction has determined that such objection is without merit and (ii) the
non-objecting party may, at its option, select an alternative Independent
Counsel and give written notice to the other party advising such other party of
the identity of the alternative Independent Counsel so selected, in which case
the provisions of the two immediately preceding sentences and clause (i) of this
sentence shall apply to such subsequent selection and notice. If applicable, the
provisions of clause (ii) of the immediately preceding sentence shall apply to
successive alternative selections. If no Independent Counsel that is permitted
under the foregoing provisions of this Section 7(f) to make the Standard of
Conduct Determination shall have been selected within 30 days after the Company
gives its initial notice pursuant to the first sentence of this Section 7(f) or
Indemnitee gives its initial notice pursuant to the second sentence of this
Section 7(f), as the case may be, either the Company or Indemnitee may petition
any state or federal court of competent jurisdiction in the State of Kansas for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person or firm selected by the Court or
by such other person as the Court shall designate, and the person or firm with
respect to whom all objections are so resolved or the person or firm so
appointed will act as Independent Counsel. In all events, the Company shall pay
all of the reasonable fees and expenses of the Independent Counsel incurred in
connection with the Independent Counsel’s appointment or selection and
determination pursuant to Section 7(b).

     8. Presumption of Entitlement. In making any Standard of Conduct
Determination, the person or persons making such determination shall presume
that Indemnitee has satisfied the applicable standard of conduct, and the
Company may overcome such presumption only by its adducing clear and convincing
evidence to the contrary. Any Standard of Conduct Determination that is adverse
to Indemnitee may be challenged by Indemnitee in any state or federal court of
competent jurisdiction in the State of Kansas. No determination by the Company
(including by its directors or any Independent Counsel) that Indemnitee has not
satisfied any applicable standard of conduct shall be a defense to any Claim by
Indemnitee for indemnification or reimbursement or advance payment of Expenses
by the Company hereunder or create a presumption that Indemnitee has not met any
applicable standard of conduct.
     9. No Other Presumption. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create, of itself, a presumption that Indemnitee did not meet any
applicable standard of conduct or that indemnification hereunder is otherwise
not permitted.
     10. Non-Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under Kansas law, the Constituent
Documents, vote of stockholders or disinterested directors or otherwise
(collectively, “Other Indemnity Provisions”); except that (a) to the extent that
Indemnitee otherwise would have any greater right to indemnification under any
Other Indemnity Provision, Indemnitee will be deemed to have

10



--------------------------------------------------------------------------------



 



such greater right hereunder and (b) to the extent that any change is made to
any Other Indemnity Provision which permits any greater right to indemnification
than that provided under this Agreement as of the date hereof, Indemnitee will
be deemed to have such greater right hereunder. The Company will not adopt any
amendment to any of the Constituent Documents the effect of which would be to
deny, diminish or encumber Indemnitee’s right to indemnification under this
Agreement or any Other Indemnity Provision.
     11. Liability Insurance and Funding. For the duration of Indemnitee’s
service as a director and/or officer of the Company, and thereafter for so long
as Indemnitee shall be subject to any pending Indemnifiable Claim, the Company
shall use commercially reasonable efforts (taking into account the scope and
amount of coverage available relative to the cost thereof) to cause to be
maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance. At
Indemnitee’s request, the Company shall provide Indemnitee with a copy of all
directors’ and officers’ liability insurance applications, binders, policies,
declarations, endorsements and other related materials. Without limiting the
generality or effect of the two immediately preceding sentences, the Company
shall not discontinue or significantly reduce the scope or amount of coverage
from one policy period to the next (i) without the prior approval thereof by a
majority vote of the Continuing Directors, even if less than a quorum, or
(ii) if at the time that any such discontinuation or significant reduction in
the scope or amount of coverage is proposed there are no Continuing Directors,
without the prior written consent of Indemnitee (which consent shall not be
unreasonably withheld or delayed). In all policies of directors’ and officers’
liability insurance obtained by the Company, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits,
subject to the same limitations, as are afforded to the Company’s directors and
officers most favorably insured by such policy. The Company may, but shall not
be required to, create a trust fund, grant a security interest or use other
means, including a letter of credit, to ensure the payment of such amounts as
may be necessary to satisfy its obligations to indemnify Indemnitee and advance
expenses to Indemnitee pursuant to this Agreement.
     12. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the related rights
of recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors), including any entity or enterprise referred to in
clause (i) of the definition of “Indemnifiable Claim” in Section 1(f).
Indemnitee shall execute all papers reasonably required to evidence such rights
(all of Indemnitee’s reasonable Expenses, including attorneys’ fees and charges,
related thereto to be reimbursed by or, at the option of Indemnitee, advanced by
the Company).
     13. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received payment (net of
Expenses incurred in connection therewith) under any insurance policy, any
Constituent Document, any Other Indemnity Provisions or otherwise (including
from any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(f)) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder.

11



--------------------------------------------------------------------------------



 



     14. Defense of Claims. The Company shall be entitled to participate in the
defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee. If Indemnitee believes, after
consultation with counsel selected by Indemnitee, that (a) the use of counsel
chosen by the Company to represent Indemnitee would present such counsel with an
actual or potential conflict, (b) the named parties in any such Indemnifiable
Claim (including any impleaded parties) include both the Company and Indemnitee
and Indemnitee shall conclude that there may be one or more legal defenses
available to Indemnitee that are different from or in addition to those
available to the Company, or (c) any such representation by such counsel would
be precluded under the applicable standards of professional conduct, then
Indemnitee shall be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel in respect of any particular
Indemnifiable Claim) at the Company’s expense. The Company shall not be liable
to Indemnitee under this Agreement for any amounts paid in settlement of any
threatened or pending Indemnifiable Claim effected without the Company’s prior
written consent. The Company shall not, without the prior written consent of
Indemnitee, effect any settlement of any threatened or pending Indemnifiable
Claim to which Indemnitee is, or could have been, a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of Indemnitee from all liability on any claims that are the subject
matter of such Indemnifiable Claim. Neither the Company nor Indemnitee shall
unreasonably withhold its consent to any proposed settlement. Indemnitee may
withhold consent to any settlement that does not provide a complete and
unconditional release of Indemnitee.
     15. Successors and Binding Agreement.
          (a) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance satisfactory to Indemnitee and his or her counsel,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent the Company would be required to perform if no such
succession had taken place.
          (b) This Agreement shall be binding upon and inure to the benefit of
the Company and any successor to the Company, including any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegatable by the Company.
          (c) This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.
          (d) This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Section 15(a), Section 15(b) and Section 15(c). Without limiting the generality
or effect of the foregoing, Indemnitee’s right to receive payments hereunder
shall not be assignable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by Indemnitee’s will or by the laws of
descent and

12



--------------------------------------------------------------------------------



 



distribution, and, in the event of any attempted assignment or transfer contrary
to this Section 15(d), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.
     16. Notices. For all purposes of this Agreement, all communications,
including notices, consents, requests or approvals, required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof orally confirmed), or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid or one business day after having been sent for next-day delivery
by a nationally recognized overnight courier service, addressed to the Company
(to the attention of the Secretary of the Company) and to Indemnitee at the
applicable address shown on the signature page hereto, or to such other address
as any party may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address will be effective only upon
receipt.
     17. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Kansas, without giving effect to the
principles of conflict of laws of such State. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the state or federal courts of
the State of Kansas for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in a state or federal
court in the State of Kansas.
     18. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.
     19. Amendments; Waivers; Entire Agreement. No provision of this Agreement
may be waived, modified or discharged unless such waiver, modification or
discharge is agreed to in writing signed by Indemnitee and the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto or compliance with any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, expressed or implied with
respect to the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement. [This Agreement supersedes and replaces
the Indemnification Agreement dated ___between the Company and Indemnitee, and
the [date] agreement has no further force or effect.]

13



--------------------------------------------------------------------------------



 



     20. Legal Fees and Expenses. It is the intent of the Company that
Indemnitee not be required to incur legal fees and or other Expenses associated
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement by litigation or otherwise because the cost and expense thereof
would substantially detract from the benefits intended to be extended to
Indemnitee hereunder. Accordingly, without limiting the generality or effect of
any other provision hereof, if it should appear to Indemnitee that the Company
has failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, the
Company irrevocably authorizes Indemnitee from time to time to retain counsel of
Indemnitee’s choice, at the expense of the Company as hereafter provided, to
advise and represent Indemnitee in connection with any such interpretation,
enforcement or defense, including the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
stockholder or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to Indemnitee’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and Indemnitee agree that a confidential relationship
shall exist between Indemnitee and such counsel. Without respect to whether
Indemnitee prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all attorneys’ and related fees and expenses incurred by Indemnitee in
connection with any of the foregoing.
     21. Certain Interpretive Matters. Unless the context of this Agreement
otherwise requires, (a) “it” or “its” or words of any gender include each other
gender, (b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the term
“Section” refers to the specified Section of this Agreement, (e) the terms
“include,” “includes” and “including” will be deemed to be followed by the words
“without limitation” (whether or not so expressed), and (f) the word “or” is
disjunctive but not exclusive. Whenever this Agreement refers to a number of
days, such number will refer to calendar days unless business days are specified
and whenever action must be taken (including the giving of notice or the
delivery of documents) under this Agreement during a certain period of time or
by a particular date that ends or occurs on a non-business day, then such period
or date will be extended until the immediately following business day. As used
herein, “business day” means any day other than Saturday, Sunday or a United
States federal holiday.
     22. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together shall constitute one and the same agreement.
[Signatures Appear On Following Page]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Indemnitee has executed, and the Company has caused its
duly authorized representative to execute, this Agreement as of the date first
above written.

                  SPRINT NEXTEL CORPORATION
2001 Edmund Halley Drive
Reston, Virginia 20191    
 
           
 
  By:        
 
     
 
Name:
Title:    
 
                [INDEMNITEE]
[Address]    
 
                          [Signature of Indemnitee]    

15